Exhibit 10.2

Execution Version

amendment No. 3 to CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN)


This AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN) (this
“Agreement”) is made as of this 26th day of February, 2020, by and among HTG
MOLECULAR DIAGNOSTICS, INC., a Delaware corporation (“HTG”), MIDCAP FUNDING IV
TRUST, as Agent for the Lenders (in such capacity, together with its successors
and assigns, “Agent”), and the other financial institutions party hereto, each
as a Lender.

RECITALS

A.Agent, Lenders, and Borrowers have entered into that certain Credit and
Security Agreement (Revolving Loan), dated as of March 26, 2018 (as amended by
that certain Amendment No. 1 to Credit and Security Agreement (Revolving Loan)
dated as of June 25, 2018, as amended by that certain Amendment No. 2 to Credit
and Security Agreement (Revolving Loan) dated as of November 28, 2018, and as
further amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Original Credit Agreement” and as the same is supplemented hereby
and as it may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to make certain advances of money and to extend certain financial
accommodations to Borrowers and certain of their Affiliates in the amounts and
manner set forth in the Credit Agreement.

 

B.Borrowers have requested, and Agent and the Lenders constituting at least the
Required Lenders have agreed, among other things, to (i) modify the definition
of QNAH Permitted Subordinated Debt Payments and (ii) add a grant by each of the
Borrowers to Agent and the Lenders of a security interest in each Borrower’s
Intellectual Property, in each case, on and subject to the conditions and terms
set forth herein.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Required Lenders,
and Borrowers hereby agree as follows:

1.Recitals; Construction.  This Agreement shall constitute a Financing Document
and the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Credit Agreement as modified
hereby.  The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement.  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto).

2.Amendments to Original Credit Agreement.  Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)Section 1.1 of the Original Credit Agreement is hereby amended by adding the
following new defined terms in alphabetical order therein:

““RUO Revenue” means revenue (as determined in accordance with GAAP) generated
by Borrower solely from (i) customer purchases of the HTG EdgeSeq instrument and
related RUO assay kits, (ii) development by Borrower of custom RUO assay kits
for customers, or (iii) the use of the HTG EdgeSeq instrument and RUO assay kits
by Borrower to process

MidCap / HTG / Amendment No. 3 (Revolving Loan)





--------------------------------------------------------------------------------

 

samples on behalf of its customers, in each case, in the ordinary course of
business. For the avoidance of doubt, RUO revenue shall not include any revenue
from collaborative development services for companion diagnostic development
programs for biopharmaceutical companies.”

““Third Amendment” means that certain Amendment No. 3 to Credit and Security
Agreement, dated as of February 26, 2020, by and among the Borrower, Agent, and
Required Lenders.”

““Third Amendment Effective Date” means the first date that all of the
conditions in Section 4 of the Third Amendment are satisfied.”

(b)Section 1.1 of the Original Credit Agreement is hereby amended by replacing
clause (a) of the definition of “Excluded Property” in its entirety with the
following new clause (a):

“(a) any intent-to-use United States trademark applications for which a
statement of use has not been filed with and duly accepted by the United States
Patent and Trademark Office (to the extent that, and solely during the period in
which, the grant of a security interest would impair the validity or
enforceability of such intent-to-use United States trademark application under
federal Law)”;

(c)Section 1.1 of the Original Credit Agreement is hereby amended by replacing
the definition of QNAH Permitted Subordinated Debt Payments therein in its
entirety with the following definition:

“QNAH Permitted Subordinated Debt Payments” means payment in full (whether at or
in advance of its stated maturity, but, in any event, after September 1, 2020)
of principal, interest and any other obligations due and owing under and
pursuant to the QNAH Subordinated Debt Documents; provided that, in each case,
(a) no Event of Default has occurred and is continuing at the time such payments
are made or would result therefrom, (b) Agent has received evidence satisfactory
to it that, before and after giving effect to such payment, Borrower has
Borrower Unrestricted Cash in an amount greater than or equal to $18,000,000,
(c) immediately prior to such payment, Borrower is in compliance with Section
7.4, and (d) the aggregate amount of such payments does not exceed $3,300,000
during the term of this Agreement.

(d)Section 4.16(b) of the Original Credit Agreement is hereby amended by
replacing such clause in its entirety with the following:

“(b) If Credit Parties obtains any Registered Intellectual Property, Credit
Parties shall notify Agent on a quarterly basis together with the delivery of
the applicable quarterly Compliance Certificate and execute such documents and
provide such other information (including, without limitation, copies of
applications) and take such other actions as Agent shall request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest (subject only to the Affiliated Intercreditor Agreement and to
Permitted Liens) in favor of Agent, for the ratable benefit of Lenders, in such
Registered Intellectual Property”

 

(e)Schedule 9.1 to the Original Credit Agreement is hereby amended by replacing
Schedule 9.1 to the Original Credit Agreement in its entirety with Exhibit A
attached hereto.

2

MidCap / HTG / Amendment No. 3 (Revolving Loan)

 



--------------------------------------------------------------------------------

 

3.Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby confirms that all of the representations and warranties set
forth in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects on and as of the date hereof,
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date; provided, however, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.  Nothing herein is intended to impair or limit
the validity, priority or extent of Agent’s security interests in and Liens on
the Collateral.  Each Borrower acknowledges and agrees that the Credit
Agreement, the other Financing Documents and this Agreement constitute the
legal, valid and binding obligation of such Borrower, and are enforceable
against such Borrower in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws relating
to the enforcement of creditors’ rights generally and by general equitable
principles.  

4.Conditions to Effectiveness of Agreement.  This Agreement shall become
effective as of the date on which each of the following conditions has been
satisfied, as determined by Agent and each Lender in its sole discretion:

(a)Borrowers shall have delivered to Agent this Agreement, duly executed by each
Borrower;

(b)Borrowers shall have delivered to Agent a copy of that certain Amendment No.
2 to Credit and Security Agreement (Term Loan), executed by an authorized
officer of each Borrower;

(c)Borrowers shall have delivered to Agent that certain Intellectual Property
Security Agreement (Revolving Loan) executed by each Borrower, in form and
substance satisfactory to Agent;

(d)Borrowers shall have delivered to Agent a copy of that certain Intellectual
Property Security Agreement (Term Loan) executed by each Borrower, in form and
substance satisfactory to Agent;

(e)for each Borrower current (a) UCC searches from the Secretary of State of its
jurisdiction of organization; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches, in each applicable jurisdiction, and (c) searches of United States
Intellectual Property registrations, in each case, with results reasonably
acceptable to Agent;

(f)Borrowers shall have delivered to Agent UCC-3 financing statement amendments
in form and substance satisfactory to Agent, including amendments to indicate
the collateral covered by any such financing statement includes Intellectual
Property (other than intent-to-use United States trademarks);

(g)all representations and warranties of Borrowers contained herein are true,
correct and complete in all material respects on and as of the date of such
borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
and

(h)prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents.

5.Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective subsidiaries,
predecessors, successors, and assigns, and each of its respective current and
former directors, officers, agents, and employees, and each of its

3

MidCap / HTG / Amendment No. 3 (Revolving Loan)

 



--------------------------------------------------------------------------------

 

respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Releasing Parties”) does hereby fully and completely release,
acquit and forever discharge each of Agent, Lenders, and each of their
respective parents, subsidiaries, affiliates, members, managers, shareholders,
directors, officers and employees, and each of their respective predecessors,
successors, heirs, and assigns (individually and collectively, the “Released
Parties”), of and from any and all actions, causes of action, suits, debts,
disputes, damages, claims, obligations, liabilities, costs, expenses and demands
of any kind whatsoever, at law or in equity, whether matured or unmatured,
liquidated or unliquidated, that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts now known or of which the Releasing Parties
would reasonably be expected to know, existing on or before the date hereof,
that relate to, arise out of or otherwise are in connection with: (i) any or all
of the Financing Documents or transactions contemplated thereby or any actions
or omissions in connection therewith or (ii) any aspect of the dealings or
relationships between or among a Borrower, on the one hand, and any or all of
the Released Parties, on the other hand, relating to any or all of the
documents, transactions, actions or omissions referenced in clause (i)
hereof.  Each Borrower acknowledges that the foregoing release is a material
inducement to Agent’s and Lender’s decision to enter into this Agreement and
agree to the modifications contemplated hereunder, and has been relied upon by
Agent and Lenders in connection therewith.  Notwithstanding anything contained
in this Agreement, the general release set forth in this Section 5 shall not
extend to, and shall not include, any obligations of Agent and the Lenders to
make extensions of credit after the date of this Agreement to Borrower in
accordance with the terms of the Financing Documents.

 

6.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of Agent,
nor constitute a waiver of any provision of the Credit Agreement, the Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing.  Nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or the other Financing Documents or any of Agent’s
rights and remedies in respect of such Defaults or Events of Default.  This
Agreement (together with any other document executed in connection herewith) is
not intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

7.Affirmation.  Each Borrower hereby acknowledges and agrees that the Credit
Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by such Borrowers.  Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Credit Agreement and the Financing Documents, notwithstanding
any prior course of conduct, waivers, releases or other actions or inactions on
Agent’s or any Lender’s part which might otherwise constitute or be construed as
a waiver of or amendment to such terms, covenants and conditions.

8.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrowers.  

(b)THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO
OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW

4

MidCap / HTG / Amendment No. 3 (Revolving Loan)

 



--------------------------------------------------------------------------------

 

YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

(c)EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY
HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH PARTY HERETO HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

(d)EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS..

(e)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.14 (Expenses; Indemnity) of the Credit Agreement are incorporated
herein by reference to the same extent as if reproduced herein in their
entirety.

(f)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(h)Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(i)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

5

MidCap / HTG / Amendment No. 3 (Revolving Loan)

 



--------------------------------------------------------------------------------

 

(j)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

6

MidCap / HTG / Amendment No. 3 (Revolving Loan)

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties have
caused this Agreement to be executed the day and year first above mentioned.

 

 

AGENT:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

 

By: __/s/ Maurice Amsellem_________

Name: Maurice Amsellem

Title: Authorized Signatory

 

LENDERS:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

 

By: __/s/ Maurice Amsellem_________

Name: Maurice Amsellem

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 



MidCap / HTG / Amendment No. 3 (Revolving Loan)





--------------------------------------------------------------------------------

 

BORROWERS:

 

HTG MOLECULAR DIAGNOSTICS, INC.


By:         /s/ Shaun McMeans    
Name:     Shaun McMeans
Title:       CFO

 

 




MidCap / HTG / Amendment No. 3 (Revolving Loan)





--------------------------------------------------------------------------------

 

EXHIBIT A

 

Schedule 9.1 – Collateral

The Collateral consists of all of Borrower’s assets (other than Excluded
Property), including without limitation, all of Borrower’s right, title and
interest in and to the following, whether now owned or hereafter created,
acquired or arising:

 

(a)

all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, Intellectual Property,
commercial tort claims (including each such claim listed on Schedule 9.2(d)),
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, securities accounts, fixtures,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)

all of Borrowers’ books and records relating to any of the foregoing; and

 

(c)

any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 

 

 

MidCap / HTG / Amendment No. 3 (Revolving Loan)



